IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,122



                EX PARTE JOSEPH JOREY HIGHTOWER, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. W06-00823-M IN THE 194TH DISTRICT COURT
                          FROM DALLAS COUNTY

       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance with intent to deliver and sentenced to twenty-five (25) years’ imprisonment.

The Fifth Court of Appeals dismissed his appeal because his notice of appeal was untimely filed.

Hightower v. State, No. 05-06-01369-CR, (Tex. App– Dallas, 2008, no pet.) (not designated for

publication).

       Applicant contends that he was deprived of his right to appeal because his notice of appeal
                                                                                                       2

was untimely filed.

        The trial court has determined that Applicant was unlawfully been deprived of his right to

appeal and recommends that relief be granted. We agree. We find that Applicant is entitled to the

opportunity to file an out-of-time appeal of the judgment of conviction in Case No. F06-00823-PM

from the 194th Judicial District Court of Dallas County. Applicant is ordered returned to that time

at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain

a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed on the

date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute

an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.



Delivered: April 1, 2009
Do Not Publish